Title: James Monroe to Thomas Jefferson, 4 September 1809
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir  Albemarle Sepr 4. 09.
            It has been intimated to me by unquestionable authority, that a visit by you to Col: Walker would at this time be consider’d by him, an act of great kindness, & be received with much sensibility. You know the wretched condition in which he is, tortur’d by an incurable disease, which must soon take him from this scene. The idea was suggested to me before I went to Richmond, but it did not appear then to rest on such ground as to justify the communication of it to you. The friend who imparted it to me, has since led the conversation with the utmost delicacy & caution to that topick, & ascertain’d with certainty that such are Col: Walkers sentiments. I have thought that it would be agreable to you to receive this information & hasten to give it. It is proper that you should also know that Col: W. proposes to make a visit to Phila in the hope of deriving some aid from the faculty there, & that the day after tomorrow is spoken of, as fix’d, for his departure. The necessity I am under of going immediately to Loudoun & the preparation incident to the journey, will excuse my not communicating this to you in person.
            I am dear Sir with great respect & esteem your friend & servant Jas Monroe
          
          
            It may be satisfactory to you to know that I recd the above from Dr Everett. I mention this in confidence.
          
        